PER CURIAM:
This is an appeal from a judgment awarding appellee damages in a non jury negligence action. Appellant was held liable for damage done to the trunk of appel-lee’s car while it was parked on appellant’s commercial lot. On appeal appellant contends (1) that the trial court erred in finding a bailment existed and (2) that there was no proof of specific acts of negligence on its part. We agree and reverse.
The undisputed facts are that appellee received a claim check at the parking lot in question, parked his car, locked it, and retained his keys. Upon his return to the lot, appellee found that the trunk of his car had been damaged. This is commonly known as a “park and lock” case, and we have held under similar facts that no bailment is created; rather, either a lease or license relationship is created. Sarbov Parking Corp. v. Motors Insurance Corp., D.C.App., 255 A.2d 112, 113 (1969); 1420 Park Road Parking, Inc. v. Consolidated Mutual Insurance Co., D.C.Mun.App., 168 A.2d 900, 901 (1961); Quinn v. Milner ex rel. Hartford Fire Ins. Co., D.C.Mun.App., 34 A.2d 259, 260 (1943). The trial judge erred, therefore, when he found a bailment existed which entitled appellee to the benefit of a presumption of negligence against appellant.
In the past we have discussed the extent of a parking lot owner’s obligation to protect a customer’s car from the criminal acts of third parties in a “park and lock” arrangement. It has been held that no such obligation exists unless the owner or one of the attendants employed by him observes or is put on actual notice that someone is tampering with a customer’s car, and then fails to exercise ordinary care in order to prevent such person doing damage to the car. Sarbov, supra, 255 A.2d at 113, 114, and cases therein cited.
In the instant case there is no evidence of specific acts of negligence by the lot attendants. Appellee testified that when he returned to the lot he discovered his car trunk had been damaged by an apparent attempt to pry it open. He conceded, however, that he had no evidence showing that any unauthorized person had entered the parking facility. Nor did he have any evidence that appellant’s employees tampered with the car. Mr. Jenkins, one of the lot attendants on duty during the time the car was parked, testified that he did not see any suspicious persons in the vicinity of appellee’s car; nor was he aware of any damage to the car until the problem was pointed out to him by appellee. Since there is no evidence that the lot attendants were on actual notice of the car tampering, we hold that appellant is not liable for the damage done to appellee’s car. Sarbov, supra.
Reversed.